Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claim pertains to a bus bar module having a bus bar, insulating resin case to accommodate the bus bar, and a voltage detection terminal having a plurality of terminal insertion holes. The prior art made of record Kim (PGPUB 2017/0054126) comprises a bus bar configuration pertaining to parallel and series connections with a common bus bar that has holes for terminal insertion. Kim is silent to teach the claimed resin case and is silent to teach a voltage detection terminal having a plurality of terminals. 
Ogasawara et al (PGPUB 2011/0064986) teaches a resin casing to accommodate connection features to improve the machining of the battery module. A voltage detection terminal (104) is shown in this embodiment but only comprises one terminal insertion hole. The bus bar of Ogasawara comprises only two terminal insertion holes and therefore do not meet the limitations of the bus bar of the instant claim. 
Takase et al (PGPUB 2018/0219024) teaches a bus bar feature to have connection between two adjacent terminal posts and a wire connected to the bus bar. Takase fails to teach a separate and distinct voltage detection terminal from the bus bar wherein the voltage detection terminal comprises a plurality of terminal openings. 
Applicant’s arguments are persuasive. The combination of the prior art would be improper. Incorporating the invention of Takase with Kim would lead to a duplication of bus bars in the same battery system; one having ordinary skill in the art would not be motivated to duplicate these parts as the bus bar of Kim would function without the incorporation of Takase. Additionally, expanding the voltage detection terminal of Ogasawara falls into hindsight bias. 
Upon further search and consideration, the instant claims are allowable over the recited prior art and prior art reviewed prior to this allowability notice. The prior art fails to teach or obviate the combination of features presented in the instant claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723